August 28, 2012.




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                             DAVID BAILEY, Appellant

NO. 14-12-00525-CV                         V.

                           MICHAEL CURIEL, Appellee
                        ________________________________

       Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on December 9, 2011. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.

       We further order that all costs incurred by reason of this appeal be paid by
appellant, David Bailey.


      We further order this decision certified below for observance.